Name: Commission Regulation (EEC) No 3696/87 of 10 December 1987 amended Regulation (EEC) No 3644/87 introducing a countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/44 Official Journal of the European Communities 11 . 12. 87 COMMISSION REGULATION (EEC) No 3696/87 of 10 December 1987 amended Regulation (EEC) No 3644/87 introducing a countervailing charge on Clementines originating in Morocco THE COMMISSION O} THF EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2 ), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3644/87 (3) introduced a countervailing charge on Clementines origi ­ nating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration , the countervailing charge on the import of Clementines originating in Morocco must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3644/87, ' 13,29 ECU' is hereby replaced by ' 19,16 ECU'. Article 2 This Regulation shall enter into force on 11 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 1972 p. i . (2) OJ No L 209 , 31 . 7 . 1987 , p. 4 . (3) OJ No L 342 . 4 . 12 1987 , n . 18 .